

117 HR 1233 IH: To authorize the President to award the Medal of Honor to James Megellas, formerly of Fond du Lac, Wisconsin, and most recently of Colleyville, Texas, before his death on April 2, 2020, for acts of valor on January 28, 1945, during the Battle of the Bulge in World War II.
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1233IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Grothman (for himself, Mr. Kind, Mr. Gallagher, Ms. Van Duyne, Mr. Steil, Mr. Fitzgerald, Ms. Moore of Wisconsin, Mr. Tiffany, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to James Megellas, formerly of Fond du Lac, Wisconsin, and most recently of Colleyville, Texas, before his death on April 2, 2020, for acts of valor on January 28, 1945, during the Battle of the Bulge in World War II.1.Authorization for award of the Medal of Honor to James Megellas for acts of valor during Battle of the Bulge(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to James Megellas, formerly of Fond du Lac, Wisconsin, and most recently of Colleyville, Texas, before his death on April 2, 2020, for the acts of valor during World War II described in subsection (b).(b)Acts of Valor DescribedThe acts of valor referred to in subsection (a) are the actions of James Megellas on January 28, 1945, in Herresbach, Belgium, during the Battle of the Bulge when, as a first lieutenant in the 82nd Airborne Division, he led a surprise and devastating attack on a much larger advancing enemy force, killing and capturing a large number and causing others to flee, single-handedly destroying an attacking German Mark V tank with two hand-held grenades, and then leading his men in clearing and seizing Herresbach.